13 Mich. App. 162 (1968)
163 N.W.2d 821
PEOPLE
v.
WINEGAR.
Docket No. 2,486.
Michigan Court of Appeals.
Decided August 30, 1968.
Leave to appeal denied February 10, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Bruce A. Barton, Prosecuting Attorney, and Vincent F. Stapley, Assistant Prosecuting Attorney, for the people.
Raymond V. Arnold, for defendant.
PER CURIAM:
On January 25, 1962, defendant was convicted, upon a plea of guilty, of 2 counts of *163 kidnapping (CL 1948, § 750.349 [Stat Ann 1954 Rev § 28.581]) and was sentenced to a prison term of 20 to 30 years on each count. He filed a motion for a new trial urging that his plea of guilty be set aside and the sentence vacated. From a denial of his motion defendant appeals.
Defendant asserts that the court below erred in denying his motion because at the time his plea was accepted he had not been informed of the nature of the accusation against him (as required by the then applicable section 2 of Court Rule 35A [1945] and that his plea was not freely, understandingly and voluntarily made.
As the provisions of this court rule were interpreted in People v. Winegar (1968), 380 Mich. 719, and People v. Stearns (1968), 380 Mich. 704, we find compliance therewith from our examination of the record.
We find no error in denying defendant's motion to set aside his conviction and with his plea.
Affirmed.
QUINN, P.J., and T.G. KAVANAGH and LEVIN, JJ., concurred.